Name: Commission Regulation (EC) No 2191/2002 of 10 December 2002 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  agricultural structures and production;  production;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R2191Commission Regulation (EC) No 2191/2002 of 10 December 2002 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (Text with EEA relevance) Official Journal L 334 , 11/12/2002 P. 0016 - 0016Commission Regulation (EC) No 2191/2002of 10 December 2002amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 80 thereof,Whereas:(1) In order to resolve a particular practical problem, the time limit laid down in Article 2(3) of Regulation (EC) No 1493/1999 for derogating from Article 2(2) should be amended. Applying the various provisions regarding the grant of the derogation imposes a serious and complex administrative burden, particularly as regards checks and penalties. In the interests of sound administration, the date in question should thus be postponed to 31 March 2003.(2) Commission Regulation (EC) No 1227/2000(3), as last amended by Regulation (EC) No 1342/2002(4), should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Article 2(1)(a) of Regulation (EC) No 1227/2000 is hereby replaced by the following:"1.(a) The deadline of 31 July 2002 laid down in Article 2(3) of Regulation (EC) No 1493/1999 shall be postponed to 31 March 2003."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 196, 25.7.2002, p. 23.